Title: To Thomas Jefferson from John Page, 25 July 1807
From: Page, John
To: Jefferson, Thomas


                        
                            Richmond July 25th 1807
                        
                        Accept my best Thanks my dear & much respected Friend for your favor of the 17th. instant. I have restord
                            quiet to poor Gibbon’s distressed family by communicating your truly liberal sentiments to him. He had written to Cap:
                            Truxton giving him notice that he could not give him lodgings in his house again, as, said he (he shewed me his letter) the
                            persons who visited you & those whom you prevented from visiting me (naming to him Gnl. Wilkinson) have furnished a
                            plausible ground of Suspicion of my partiality to the former & prejudice against the latter, which he viewed as unjust,
                            being absolutely false, & as cruelly injurious to his Character—And he was actually resolved to send his daughter to
                            their Aunt’s in Washington, that they may not again be the innocent
                            means of bringing Miss Martin, her Father & some of Burr’s young friends to his house.
                        I have not yet received Mr. Bolling Robertson’s answer to the Question whether he would accept the place you
                            offer. I have delayed writing this in hopes that I might transmit with it his determination but he is in Princess Anne
                            with his Company, & I could not refrain longer from thanking you for your friendly attention to me. I am requested by
                            Col. Quarrier (Col. of a Regimt. of Militia Artillery) late Captn. of the public Guards who has resigned on account I
                            think of harsh Treatment after faithful & laborious services to offer his Services to you in any manner he can be
                            useful. He is a good Artillerist I am told, and skilful in mounting Cannon.
                        Shelton Jones who is a young man of shining Talents & of intrepid Spirit, requests a Commission in the Army
                            of the Ud. States. The Anxiety for the meeting of Congress I think is encreasing in Virginia—Many despair entirely of the
                            return of our Ships which are out, & are uneasy at the preparations which are made to send, all that are at home away—
                        Whatever the british Minister here, or in London may wish as favoring peace, & a commercial intercourse
                            with the U.S., George can easily frustrate their wishes—his secret Instructions can blow up the
                            blaze of War with us whenever he thinks it convenient & his hireling Scribblers can furnish to the foolish people of
                            England a plausible pretext for his striking at us at once with all his might—and his venal parliament will vote him
                            supplies to the extent of his Wishes. A War with the U.S. George thinks would not only turn the
                            Attention of the patriots of England from him, & his bungling Affairs of Coalitions in Europe;
                            but if crowned with the success which he expected from the assistance of the Federalists, our Slaves, & of Burr’s
                            thousands of choice Spirits, would crown him with glory. But I trust in Heaven that he is infatuated, that he may lose his
                            Crown, & that Liberty may be established in Britain, & Ireland, & peace & free Commerce may be established between
                            the various nations of World. Excuse me for running on as I have and accept Mrs. Page’s & my sincere thanks for your
                            kind attentions to us, & our wishes for your health & happiness
                  I am with sincere friendship and warm gratitude my
                            dear Sir your obedt. Servant
                        
                            John Page
                     
                        
                    